UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1451


SYED MUSAVI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 18, 2014              Decided:   February 27, 2014


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Pauline M. Schwartz, THE SCHWARTZ LAW FIRM, LLP, Washington,
D.C., for Petitioner. Stuart F. Delery, Assistant Attorney
General, Greg D. Mack, Aaron D. Nelson, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.



Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Syed Musavi petitions for review of an order of the

Board    of   Immigration   Appeals     dismissing    his   appeal    from    the

Immigration Judge’s decision finding him inadmissible pursuant

to   8    U.S.C.      § 1182(a)(6)(C)(i)     (2012)      and     denying      his

application     for   a   waiver   of   inadmissibility     as   a   matter    of

discretion.     We have reviewed Musavi’s challenges to the finding

of inadmissibility and conclude that they are without merit.                  We

therefore deny the petition for review in part.                  Next, we find

that we lack jurisdiction to review the discretionary denial of

the waiver of inadmissibility, see 8 U.S.C. § 1182(i)(2) (2012),

and that Musavi has raised no colorable constitutional claims or

questions of law over which we would retain jurisdiction.                  See 8

U.S.C. § 1252(a)(2)(D) (2012).          We accordingly deny in part and

dismiss in part the petition for review.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                     PETITION DENIED IN PART
                                                       AND DISMISSED IN PART




                                        2